Case 6:19-cv-01571-RBD-GJK Document 25 Filed 04/23/20 Page 1 of 3 PageID 122



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

DAYLIN PARKER,

       Plaintiff,

v.                                                       Case No. 6:19-cv-1571-Orl-37GJK

GREEN MOUNTAIN SPECIALTIES
CORP,

      Defendant.
_____________________________________

                                         ORDER

       Plaintiff sued Defendant for failing to pay overtime wages in violation of the Fair

Labor Standards Act (“FLSA”). (Doc. 1.) After Defendant failed to respond, Plaintiff

obtained a Clerk’s entry of default. (Docs. 13, 14.) Now Plaintiff moves for default

judgment against Defendant, seeking: $840 in liquidated damages under the FLSA, $462

for court costs, $4,840 for attorneys’ fees, and pre- and post-judgment interest. (Doc. 23

(“Motion”).) On referral, U.S. Magistrate Judge David A. Baker recommends the Court

grant the Motion in part and deny it in part because the hourly rate charged by Plaintiff’s

attorneys was too high, Plaintiff is only entitled to $435 in liquidated damages under the

FLSA, and pre-judgment interest is not appropriate. (Doc. 24 (“R&R”).)

       The parties did not object to the R&R, and the time for doing so has now passed.

As such, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error, the
Case 6:19-cv-01571-RBD-GJK Document 25 Filed 04/23/20 Page 2 of 3 PageID 123



Court finds the R&R is due to be adopted in its entirety.

      It is ORDERED AND ADJUDGED:

      1.     U.S. Magistrate Judge David A. Baker’s Report and Recommendation

             (Doc. 24) is ADOPTED, CONFIRMED, and made a part of this Order.

      2.     Plaintiff’s Renewed Motion for Default Final Judgment (Doc. 23) is

             GRANTED IN PART AND DENIED IN PART:

             a.          The Court AWARDS Plaintiff:

                    i.         Liquidated damages under the FLSA against Defendant in the

                               amount of $435.00;

                   ii.         Costs against Defendant in the amount of $462.00;

                  iii.         Attorneys’ fees against Defendant in the amount of $3,630.00;

                               and

                  iv.          Post-judgment interest.

             b.          In all other respects, the Motion is DENIED.

      3.     The Clerk is DIRECTED to enter default judgment in favor of Plaintiff and

             against Defendant and close the file.

      DONE AND ORDERED in Chambers in Orlando, Florida, on April 23, 2020.
Case 6:19-cv-01571-RBD-GJK Document 25 Filed 04/23/20 Page 3 of 3 PageID 124




Copies to:
Counsel of Record
